Citation Nr: 0420793	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  00-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's application to reopen a 
claim for paranoid schizophrenia on the basis that no new and 
material evidence had been submitted.

The veteran appealed the rating decision to the Board.  A 
hearing was held before the Board in St. Petersburg in April 
2001, and a transcript of that hearing is in the claims file.  
The Board denied the application to reopen the claim for 
service connection for paranoid schizophrenia in a July 2001 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an order, dated in August 2002, the Court vacated the 
Board's decision and granted a Joint Motion for Remand 
submitted by the parties.

The Board remanded the claim to the RO for further 
development of the evidence in May 2003.  The RO continued 
its denial of the claim in a March 2004 supplemental 
statement of the case.  


FINDINGS OF FACT

1.  Evidence submitted since the November 1991 rating 
decision denying service connection for paranoid 
schizophrenia, when considered in connection with evidence 
previously assembled, is not cumulative or redundant of 
evidence previously considered, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for paranoid schizophrenia.

2.  Paranoid schizophrenia preexisted active service.

3.  Paranoid schizophrenia underwent an increase in severity 
during active service.

4.  Paranoid schizophrenia manifested itself to a degree of 
10 percent disability under VA rating criteria in March 1981, 
within a year following the veteran's separation from service 
in December 1980.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1991 rating decision 
denying service connection for paranoid schizophrenia is new 
and material, and the veteran's claim for service connection 
for paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  Paranoid schizophrenia was aggravated by active service.  
38 U.S.C.A. §§ 1131, 1111, 1112, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.306, 3.307(a), 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has reopened and granted the 
veteran's claim for service connection for paranoid 
schizophrenia, and therefore the benefits sought on appeal 
have been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

New And Material Evidence To Reopen A Claim For
Service Connection For Paranoid Schizophrenia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
In this case, the RO denied service connection for paranoid 
schizophrenia in a November 1991 rating decision on the basis 
that paranoid schizophrenia preexisted service and was not 
aggravated during service.  The veteran was notified of this 
decision in January 1992, he did not appeal it, and it is 
final.  38 U.S.C.A. § 7105(c), (d) (West 2002).

In order to reopen a claim that has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001.  They are not relevant in this case 
because the application to reopen the claim was received by 
the RO in January 2000.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Accordingly, the Board has used the former 
definition of new and material evidence in section 3.156(a) 
in determining whether the claim may be reopened.  38 C.F.R. 
§ 3.156(a) (2001).

Evidence added to the claims file since the November 1991 
rating decision includes private medical records, dated from 
January 1979 to April 2001 showing treatment for paranoid 
schizophrenia; a request, dated in September 1980, from a 
physicians' assistant (PA) for a consultation at a mental 
health clinic for an assessment of the veteran's mental 
status; and a January 2004 VA examination report with a 
medical opinion as to the question of aggravation in service 
of the preexisting paranoid schizophrenia.  There was already 
evidence of record when the RO rendered its decision in 
November 1991 of the preexistence of paranoid schizophrenia 
diagnosed in January 1979 and of the PA's plan in September 
1980 to request a consultation from the mental health clinic.  
Therefore, the January 1979 private medical record showing a 
diagnosis of paranoid schizophrenia and the September 1980 
Consultation Sheet is cumulative of evidence that was before 
the decisionmakers in November 1991.  However, the Board 
concludes that the medical opinion of the VA examiner in 
January 2004 is new and material evidence to reopen the claim 
because the opinion was not previously before agency 
decisionmakers in November 1991, it bears directly and 
substantially upon the specific matter under consideration, 
it is neither cumulative nor redundant, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that this item of evidence, 
received since the November 1991 rating decision, is new and 
material, and the veteran's claim for service connection for 
paranoid schizophrenia must be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Service Connection For Paranoid Schizophrenia

Applicable Law.

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  To rebut the presumption of 
sound condition under section 1111 of the statute for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

For veterans who served for 90 days or more during a period 
of war or after December 31, 1946, service connection for 
certain diseases, such as psychoses, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have been incurred service or, in the case of diseases 
which preexisted service, to have been aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307(a); 3.309(a); Splane 
v. West, 216 F.3d 1058, 1069 (Fed. Cir. 2000) (holding that 
it is unreasonable to assume that, in drafting the 
legislation codified at section 1112(a) of the statute, 
Congress did not anticipate the possibility that a veteran, 
who had a certain chronic disease before service, might be 
exposed to such aggravating conditions during service that he 
would become disabled to a compensable degree after service).  
For VA purposes, paranoid schizophrenia is manifested to a 
degree of 10 percent where it results in occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or where 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2003).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2003).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

In this case, the veteran denied having ever been treated for 
a mental condition on a January 1980 Preliminary Physical 
Review and denied having or having had nervous trouble of any 
sort on the January 1980 Report of Medical History portion of 
his entrance examination.  He indicated on the Report of 
Medical History that he had or had had frequent or severe 
headaches and frequent trouble sleeping.  On the January 1980 
Report of Medical Examination, the examiner noted that the 
veteran had been hospitalized in January 1979 for psychosis, 
the etiology of which was undetermined.  The examiner also 
noted that the veteran had had "no trouble since."  A 
letter, dated in September 1991, from a private mental health 
center reflected that the veteran had been treated at the 
center since January 1979 for schizophrenia, paranoid type.  
In addition, the claims file also contains the 
Termination/Transfer Summary from the private mental health 
center showing that the veteran was admitted to an outpatient 
treatment program in January 1979 and the diagnosis was 
schizophrenia, paranoid type.  Based on the notation on the  
January 1980 entrance examination report of treatment for a 
psychosis prior to service, the Board concludes that the 
presumption of soundness under section 1111 of the statute 
does not attach in this case as to a psychosis including 
schizophrenia.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991) (holding that the presumption of sound condition 
"only attaches where there has been an induction examination 
in which the later complained of disability was not 
detected").  Moreover, the Board finds, based on the medical 
evidence reflecting a diagnosis of paranoid schizophrenia in 
January 1979, that paranoid schizophrenia preexisted service.

The remaining question for the purpose of establishing 
service connection is whether the preexisting paranoid 
schizophrenia was aggravated in service.  Concerning this, 
the Board notes that there is no evidence in the service 
medical records themselves which clearly reflected that the 
preexisting paranoid schizophrenia underwent an increase in 
severity in service.  However, there is some evidence that 
examiners in service suspected that the veteran may have been 
having some difficulty with mental health.  For example, in 
August and September 1980, the veteran was seen for 
complaints of headaches and insomnia.  A PA in September 1980 
noted that the insomnia was probably secondary to stress.  
Assessments included tension headaches, for which Ecotrin was 
prescribed, and the September 1980 PA also noted, "suspect 
mild anxiety".  The PA prescribed Atarax and referred the 
veteran for a consultation with the mental health clinic.  
The place on the Consultation Sheet for the consultation 
report is blank, and there is no indication otherwise that 
the requested mental health consultation was conducted.  
However, there is a notation by a clinical psychologist, 
dated December 1, 1980, from the mental health clinic, that 
medical records were screened and the "indiv[idual] is 
cleared", perhaps meaning cleared for separation from 
service.

On the December 8, 1980, separation examination's Report of 
Medical History, the veteran indicated that he had or had 
had, in addition to frequent or severe headaches and frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble.  On the examination 
report, the examiner noted that the veteran had had 
"[t]rouble sleeping from headaches, NCNS [no complications, 
no sequelae]", and noted "[d]epression, blacked out 1978, 
amnesia for short duration, hospitalized 4 days, NCNS."  The 
examiner also noted, "Nervous trouble when on drugs, NCNS."

Although there is no clear indication that the preexisting 
psychosis increased in severity during service based on the 
service medical records themselves, the Board notes that VA 
regulations specifically require consideration of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service in 
determining whether a disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  In this 
regard, records from the private mental health center show 
that the veteran was admitted there for four days in March 
1981, three months after being discharged from service, with 
a diagnosis of acute schizophrenic reaction.  He was again 
admitted in December 1981 with the same diagnosis, and 
additional records show he has been treated for schizophrenia 
many times over the years since service.  Post-service 
evidence of treatment for schizophrenia so soon after 
separation from service is tends to support a finding that 
the disorder increased in severity during service in 1980.

In addition, in a January 2004 VA examination report, an 
examiner who had reviewed the medical evidence of record 
expressed the following opinion about whether schizophrenia 
had increased in severity during service and whether such an 
increase in disability was due to the natural progress of the 
disease:

There are multiple theories about what 
causes schizophrenia because the real 
cause is not known.  The theories include 
biological factors, genetic factors and 
psychosocial, environmental factors.  One 
model that integrates the biological 
factors and the psychosocial and 
environmental factors is called the 
stress-diathesis model.  This model 
postulates that the person may have a 
specific vulnerability or diathesis that 
when acted on by some stressful 
environmental influence allows the 
symptoms of schizophrenia to develop.  
Therefore, using this model, the veteran 
could have developed further 
schizophrenic symptoms in response to the 
stress of being in the Air Force. . . .  
The examiner's interpretation is that he 
would have developed schizophrenia 
regardless of being in the Air Force but 
that this experience exacerbated his 
disease process and provoked further 
development of symptoms. . . .  However, 
the examiner would opine that it is at 
least as likely as not that his 
schizophrenia[,] which was developing 
prior to service, underwent a permanent 
increase in severity during service, but 
this increase is considered due to the 
natural progression of the disease.  In 
summary, the veteran did not develop this 
schizophrenia because of being in the 
service, but this may have brought on the 
emergence of increased symptoms due to 
his inability to tolerate the stress.

Although the examiner indicated that schizophrenia underwent 
a permanent increase in severity during service - which is 
sufficient evidence to raise the presumption of aggravation 
of the disease - he also indicated that this increase was due 
to the natural progression of the disease - evidence on which 
the Board might base a specific finding that the increase in 
disability was due to the natural progress of the disease, 
thereby not conceding aggravation under the law.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, where a preservice 
disability underwent an increase in severity during service, 
VA regulations require that evidence necessary to rebut the 
presumption of aggravation be clear and unmistakable, an 
evidentiary standard that is among the most formidable.  Cf. 
Vanerson v. West, 12 Vet. App. 254, 261 (1999) (noting that 
the standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence is that 
is clear and unmistakable, i.e., undebatable); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) (noting that the burden 
of proof requiring that evidence be clear and unmistakable is 
a formidable one).  When the VA medical opinion is viewed in 
the context of the theoretical model the examiner described, 
it might be interpreted as providing that schizophrenia 
increased due to the stress of service and that such an 
increase was, medically speaking, equivalent its having 
increased due to the natural progress of the disease because, 
under the model described, stress is part of the cause or the 
progression of the disease.  In other words, stress is the 
"environmental influence", according to the examiner, which 
allows the symptoms of schizophrenia to develop.

Given this possible interpretation of the examiner's opinion, 
the Board cannot conclude that the opinion provides clear and 
unmistakable evidence to rebut the presumption of aggravation 
in this case.  To do so would require the Board to find that 
the permanent increase in the severity of schizophrenia 
during service was caused by the stressful environment of 
service but that, nevertheless, the disease clearly and 
unmistakably was not aggravated by service beyond normal 
progress.  What follows logically from a medical standpoint 
creates a legal non sequitur, i.e., an inference or 
conclusion that does not follow from the premise and 
evidence.  Thus, the Board concludes that the presumption of 
aggravation of preexisting schizophrenia in service is not 
rebutted by the evidence of record in this case, and 
accordingly, the claim for service connection for 
schizophrenia based on aggravation in service must be 
granted.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.306(a), 
(b).

In so concluding, the Board notes that service connection for 
schizophrenia also may be established on a presumptive basis 
under section 1112 in this case because medical evidence 
obtained from the private mental health center pursuant to 
the Board's March 2003 remand shows that the veteran was 
treated there in March 1981, within a year from his 
separation from service, for paranoid schizophrenia and anti-
psychotic medications were prescribed at that time for 
control of symptoms.  Therefore, paranoid schizophrenia 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service, and as 
such, the preexisting schizophrenia is presumed under the law 
to have been aggravated by service, even had there been no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a), 4.130, Diagnostic Code 9203; Splane, 216 F.3d at 
1069.  The presumption of aggravation may be rebutted by 
affirmative evidence that the preexisting condition was not 
aggravated by service, which may include affirmative evidence 
that any increase in disability was due to an intercurrent 
disease or injury suffered after separation from service or 
evidence sufficient, under section 3.306 of VA regulations, 
to show that the increase was due to natural progress of the 
preexisting condition.  38 C.F.R. § 3.307(d)(2).  There is no 
affirmative evidence in this case that the increase in 
disability shown in March 1981 was due to an intercurrent 
disease or injury suffered after separation from service in 
December 1980, and, for the reasons noted in the preceding 
paragraphs, the evidence is not sufficient, under the 
evidentiary standard of section 3.306, to show that the 
increase was due to the natural progress of the preexisting 
condition and not to factors in service.


ORDER

Service connection for paranoid schizophrenia is granted.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



